Name: Council Decision 2012/291/CFSP of 5Ã June 2012 amending and extending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: EU finance;  Europe;  cooperation policy;  European construction;  political framework
 Date Published: 2012-06-06

 6.6.2012 EN Official Journal of the European Union L 146/46 COUNCIL DECISION 2012/291/CFSP of 5 June 2012 amending and extending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (1), EULEX KOSOVO THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP (2) establishing a European Union Rule of Law Mission in Kosovo, (EULEX Kosovo). (2) On 8 June 2010, the Council adopted Decision 2010/322/CFSP (3), which amended Joint Action 2008/124/CFSP and extended it for a period of two years until 14 June 2012. (3) Following the recommendations in the strategic review, the mission should be extended for a further period of two years. (4) The financial reference amount covers the period until 14 June 2012. Joint Action 2008/124/CFSP should be amended to provide a new financial reference amount intended to cover the period from 15 June 2012 until 14 June 2013. (5) EULEX Kosovo will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty. (6) Joint Action 2008/124/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/124/CFSP is hereby amended as follows: (1) in Article 3, the following point is added: (j) cooperate with judicial and law enforcement authorities of Member States and third States in the execution of its mandate.; (2) Article 6 is replaced by the following: Article 6 Structure of EULEX Kosovo 1. EULEX Kosovo shall be a unified CSDP mission across Kosovo. 2. EULEX Kosovo shall establish: (a) its main headquarters in Pristina; (b) offices across Kosovo, as required; (c) liaison offices, as required; and (d) a Brussels support element.; (3) Article 9(4) is replaced by the following: 4. All staff shall carry out their duties and act in the interest of the Mission. All staff shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (4). (4) Article 14 is hereby amended as follows: (a) paragraph 1 is replaced by the following: 1. The Civilian Operation Commander shall direct the Head of Mission's planning of security measures and ensure their proper and effective implementation for EULEX Kosovo in accordance with Article 7 and 11 and in coordination with the EEAS.; (b) paragraph 7 is replaced by the following: 7. The Head of Mission shall ensure the protection of EU classified information in accordance with Decision 2011/292/EU.; (5) Article 16(1) is replaced by the following: 1. The financial reference amount intended to cover the expenditure of EULEX Kosovo until 14 October 2010 shall be EUR 265 000 000. The financial reference amount intended to cover the expenditure of EULEX Kosovo from 15 October 2010 until 14 December 2011 shall be EUR 165 000 000. The financial reference amount intended to cover the expenditure of EULEX Kosovo from 15 December 2011 until 14 June 2012 shall be EUR 72 800 000. The financial reference amount intended to cover the expenditure of EULEX Kosovo from 15 June 2012 until 14 June 2013 shall be EUR 111 000 000. The financial reference amount for the subsequent period for EULEX Kosovo shall be decided by Council.; (6) Article 18 is replaced by the following: Article 18 Release of information and documents 1. The HR shall be authorised to release to the United Nations, NATO/KFOR and to other third parties associated with this Joint Action, EU classified information and documents generated for the purposes of EULEX Kosovo up to the level of the relevant classification respectively for each of them, in accordance with Decision 2011/292/EU. Local technical arrangements shall be drawn up to facilitate this. 2. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the competent local authorities EU classified information and documents up to the level restreint UE/ EU restricted generated for the purposes of EULEX Kosovo, in accordance with Decision 2011/292/EU. In all other cases, such information and documents shall be released to the competent local authorities in accordance with the procedures appropriate to those authorities' level of cooperation with the EU. 3. The HR shall be authorised to release to the United Nations, NATO/KFOR, to other third parties associated with this Joint Action and to the relevant local authorities, EU non-classified documents related to the deliberations of the Council with regard to EULEX Kosovo covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council's Rules of Procedure (5). 4. The HR may delegate such authorisations, as well as the ability to conclude the arrangements referred to above to persons placed under his/her authority, to the Civilian Operations Commander and/or to the Head of Mission. (7) in Article 20, the second subparagraph is replaced by the following: It shall expire on 14 June 2014.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 5 June 2012. For the Council The President N. WAMMEN (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/99 and the ICJ Opinion on the Kosovo declaration of independence. (2) OJ L 42, 16.2.2008, p. 92. (3) OJ L 145, 11.6.2010, p. 13. (4) OJ L 141, 27.5.2011, p. 17.; (5) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35)..